DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7, 9-16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lara (US 4747317 A) in view of Wiers et al. (US 3786684 A) and Ignagni (US 6170344 B1).
	Regarding claim 1 and 12, Lara discloses a method, and a system for practicing the method, to enhance pipeline trajectory reconstruction (Abstract) using pipeline junctions (i.e., joint between pipe sections, see col. 7, lines 57-63), comprising: collecting sensor data from an inertial sensor comprising an accelerometer (note, with a broad interpretation to the claim, the combination of sensor units including 52, 54, 56, 58, 70, 72, 90, 92, 94, etc. arranged within the enclosure 46 as shown in Figs. 3 and 4 reads on “an inertial sensor”; see col. 3, lines 8-17; col. 6, lines 28-44; col. 8, line 59 – col. 9, line 31) onboard a Pipeline Inspection Gauge (PIG 12) device, the sensor data including acceleration data obtained by the accelerometer (col. 6, lines 28-44; col. 6, line 59 – col. 9, line 19); detecting a pattern (e.g., a magnetic anomaly in the pipeline such as provided by girth welds between pipeline sections) in the sensor data (note, the magnetic anomaly is produced from the magnetic anomaly sensor coupled with the accelerometers and other components of said “inertial sensor”; as such, said “a pattern” is detected in the sensor data collected from said “inertial sensor”; see col. 3, lines 24-35; col. 7, lines 61-63; col. 9, lines 24-31) using a processing device (e.g., CPU 76 in Fig. 4) configured to receive the sensor data from the inertial sensor (col. 3, lines 31-35; col. 7, lines 54-63; col. 9, lines 9-14: “The electronics modules 70 and 72 are adapted to provide data to an input/output card 74 connected to a central processing unit 76 which is operably connected to a memory controller 78 and a mass memory 80”; col. 9, lines 27-31: “Each of the sensors 90 and 92 is operably associated with a module 94 which provides a signal output to the input/output card 74 through a tri-state latch and buffer 98, …”), the pattern being indicative of a junction characteristic (e.g., girth welds) in the pipeline (col. 7, lines 54-63; col. 9, lines 20-31); determining a rate of travel of the PIG device (col. 3, lines 31-35; col. 7, line 54 – col. 8, line 2); and determining a position of the PIG device within the pipeline in response to a combination of the identified junction characteristic and the rate of travel of the PIG device (col. 3, lines 31-35; col. 7, line 54 – col. 8, line 6. Note, the instant claim does not specify how the identified junction characteristic and the rate of travel of the PIG device are combined to produce a position of the PIG device; as such, the phrase “determining a position of the PIG device within the pipeline in response to a combination of …” is given a broad interpretation); wherein determining the position of the PIG device further comprises applying orientation updates (col. 3, lines 60-68, col. 6, lines 28-38:  by inherency, “to filter out error signals due to excursions of the pig relative to the pipe and then stored in an onboard memory unit for later calculation” reads on “orientation updates”, i.e., updating the directly measured pitch, roll and heading attitude of the pig 12 with more accurate data) by selectively applying an Filter to the sensor data generated by the inertial sensor located onboard the PIG device in response to the junction characteristic (col. 3, line 52 – col. 4, line 2; col. 6, lines 28-38; col. 6, line 63 – col. 7, line 2; col. 8, lines 20-29; col. 8, lines 45-48; col. 9, lines 32-58).
	Lara does not mention explicitly: wherein the detected pattern is a pattern in the acceleration data; wherein said filter is an Extended Kalman Filter (EKF); wherein said inertial sensor is a MEMS inertial sensor.
	Wiers teaches a pipeline inspection PIG (Abstract), comprising an accelerometer for producing acceleration data (i.e., changes in velocity/speed), wherein said acceleration data is used to detect a pattern being indicative of a junction characteristic (e.g., girth welds or a particular defect in the pipe) in the pipeline (col. 13, lines 42-45; col. 14, lines 1-24).
Since Lara and Wiers are in the same field of endeavor and Lara teaches accelerometer for producing acceleration data containing changes in velocity of the PIG through the pipe (col. 6, lines 45-50), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a pattern being indicative of a junction characteristic in the pipeline using the acceleration data, as taught by Wiers. Doing so would provide an improved PIG which is adapted to accurately detect the defects, identify the nature or type of the defect, the size or magnitude of the defect and the locations of the defects along the pipeline (Wiers, col. 1, lines 35-58). 
	Ignagni discloses a pipeline distortion monitoring method and system, comprising: collecting sensor data (col. 2, lines 53-55) from an inertial sensor (IMU 2 in Fig. 1); detecting a pattern (e.g., damped oscillatory excursions about the nominal values, and/or pitch and heading offsets that are dependent on speed and the curvature of the pipeline) in the sensor data, the pattern being indicative of a junction characteristic (e.g., girth welds) in the pipeline (col. 10, lines 10-14 and 21); applying orientation updates by selectively applying an Kalman Filter to sensor data generated by the inertial sensor to aid in correcting the signals (col. 2, line 66 – col. 3, line 10; col. 57-65; also see claim 3).
It would have been obvious to one of ordinary skill in the art to substitute Ignagni’s Kalman Filter for Lara’s filter to perform the orientation correction and updates, such that all information is blended (i.e., integrated) in an optimal fashion, and is closely related to the more familiar concept of recursive least-squares estimation thus producing more robust and accurate results (Ignagni, col. 4, lines 57-64; col. 5, lines 11-14).
The combination of Lara, Wiers and Ignagni is silent on: said Kalman Filter is an Extended Kalman Filter (EKF). However, the examiner takes official notice that EKF is well known in the art. It would have been obvious to one ordinary skill in the art to apply an EKF to the combination of Lara, Wiers and Ignagni such that it can produce more accurate results when non-linearity is involved in the data to be filtered. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
The combination of Lara, Wiers and Ignagni is silent on: wherein the inertial sensor (or, inertial measurement unit) is in the form of a Micro-Electro-Mechanical System (MEMS) device. However, the examiner takes official notice that MEMS-based inertial measurement unit is well known in the art. It would have been obvious to one ordinary skill in the art to apply, as an intended use, such a well-known MEMS IMU to the combination of Lara/Wiers/Ignagni in order to make the inertial sensor more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 2 and 13, Lara discloses: wherein the PIG is further configured to identify bending and straight segments of the pipeline (col. 11, line 63 – col. 12, line 2; col. 12, lines 38-42).
	Regarding claims 3, 4, 14 and 15, Lara discloses: wherein identifying the bend further comprises determining an angular rate of motion of the PIG device along a plurality of non-parallel axes, wherein determining the angular rate of motion comprises collecting information from a gyroscopic sensor device (col. 6, line 63 – col. 7, line 2). 
	Regarding claims 5 and 16, Lara discloses: wherein the determination of the position of the PIG device is updated (or corrected) in response to the identified bend (col. 7, line 31 – col. 8, line 58).
Regarding claims 7 and 18, Lara discloses: wherein collecting the sensor data further comprises collecting data from a plurality of sensor devices in an inertial measurement unit (IMU) (col. 6, lines 28-44; also see discussion for claims 1 and 12 above).
Regarding claims 9, 10, and 20, Lara discloses: wherein collecting the sensor data further comprises collecting gyroscopic data from a plurality of gyroscopic sensors in the IMU (col. 6, lines 28-44)-20-; wherein collecting the sensor data further comprises collecting acceleration data from a plurality of accelerometers in the IMU (col. 6, lines 28-44). 
Lara does not mention explicitly: said plurality of gyroscopic sensors are a plurality of MEMS gyroscopic sensors; said plurality of accelerometers are a plurality of MEMS accelerometers.
However, the examiner takes official notice that MEMS gyroscopic sensors and MEMS accelerometers are well known in the art. It would have been obvious to one ordinary skill in the art to apply, as an intended use, such well-known MEMS gyroscopic sensors and MEMS accelerometers to the combination of Lara/Wiers/Ignagni in order to make the inertial sensors more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 11 and 22, Lara discloses: wherein collecting the sensor data further comprises collecting rate of travel information from an odometer sensor (col. 7, lines 54-57).




Response to Arguments
4.	Applicant's arguments received 08/19/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.
	In response to Applicant’s argument “it would not have been obvious use MEMS IMUs with an Extended Kalman Filter (EKF) as suggested in the Office Action”, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  The Examiner further recognizes that the test for obviousness is not whether the features of a second reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the Examiner considers that the combination of Lara/Wiers/Ignagni teaches the method/system as recited in the pending claims of the present application except: said inertial sensor is a MEMS inertial sensor. However, as discussed in details in section 3 above, MEMS-based inertial sensor is well-known in the art. An intended use of such a well-known MEMS-based in the combination of Lara/Wiers/Ignagni would have been obvious to one of ordinary skill in the art for the purpose of, for example, enabling simpler, cheaper and straightforward IMUs (see Chatterjee et al., MEMS based Inertial Measurement Units For strategic applications, 2015 Symposium on Design Test Integration and Packaging of MEMS and MOEMS). Accordingly, Applicant’s argument in this regard is deemed non-persuasive.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862             

/TOAN M LE/Primary Examiner, Art Unit 2864